 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDMountain States Telephone and Telegraph CompanyandCommunicationsWorkersofAmerica,AFL-CIO,Petitioner.Case 27-RC-4542November 26, 1973DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted in the above-entitled proceeding on June6 and 8, 1973,1 under the direction and supervision oftheRegionalDirector for Region 27 among theemployees in the appropriate unit. At the conclusionof the balloting, the parties were furnished a tally ofballotswhich showed that, of approximately 1,200eligible voters, 404 ballots were cast for the Petition-er,49 were cast for Mountain States IndependentTelephoneUnion, the Intervenor, 589 were castagainst the labor organizations, and 5 ballots werechallenged.Thereafter, the Petitioner filed timelyobjections to conduct affecting the results of theelection.The Regional Director conducted an investigationand on July 5 issued and served on the parties hisReport on Objections. In his report, the RegionalDirector recommended that the Petitioner's objec-tion be sustained and a new election conducted.Thereafter, the Employer filed timely exceptions tothe Regional Director's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and the Intervenor are labororganizations claiming to represent certain employ-ees of the Employer.3.A question affecting commerce exists concern-ing the representation of the Employer within themeaning of Section 9(c)(1) and Section 2(6) of theAct.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:Allnon-salaried employees of the Employeremployed at its accounting centers located atDenver, Colorado; Salt Lake City, Utah; Albu-querque,New Mexico; and Phoenix, Arizona.5.The Board has reviewed the Regional Direc-tor'sreport and the Employer's exceptions andaffirms the Regional Director's findings only to theextent consistent herewith.The Petitioner alleges that the Employer assignedC.A. Punshon, a supervisor, or a person closelyidentified with the Employer, to serve as its observerat the Denver, Colorado, polling place and that hisacting as an observer destroyed the laboratoryconditions, which the Board seeks to establish for itselections, and thereby affected the outcome of theelection.The Regional Director's investigation revealed thattherewas a preelection conference in Denver onJune 5 at which the Employer provided the names oftwo observers neither of whom was Punshon.However, immediately before the polls opened inDenver, Punshon presented himself as an observerfor the Employer and the Petitioner immediatelyobjected on the ground that he was a supervisor.Although the Board agent in charge of the electionpointed out that the selection of Punshon as observercould result in objections to the conduct of theelection, Punshon nevertheless served in that capaci-ty at the Denver location where approximately 435employees voted.TheRegionalDirector's investigation furtherrevealed the following: For approximately 25 yearsprior to September 1972, Punshon was employed as asupervisor in the accounting department where hedirectly supervised approximately 90 employees.Since the latter date, he has been assigned asmanager of a new building housing the accountingdepartment. Although he no longer directly supervis-es employees, Punshon serves as a liaison officerbetween the plant department, the accountingdepartment, the engineering department, the build-ingcontractor,and vendors with reference toinstallation of equipment, furniture, and facilities.The duration of this assignment may be indefinite,but it is anticipated that, upon completion of theassignment,Punshonwillrevert to his formerposition as supervisor in the accounting department.The Regional Director concluded as follows:The Board has held that supervisors and ".. .persons closely identified with the [e]mployer maynot act as observers" and has set elections aside forthose reasons.2 Punshon previously occupied, andwill resume, a position involving substantial supervi-sory authority.His present temporary position isclearly not a demotion and involves an exercise of1Unless otherwise specified,the datesbelow refer to 1973.952; andWorth Food MarketStores,Inc,103 NLRB 259.2The Regional DirectorcitesPeabodyEngineeringCompany,95 NLRB207 NLRB No. 87 MOUNTAIN STATES TELEPHONE553substantial authority on behalf of management. Inview of these facts, Punshon's presence as theEmployer's observer resulted in the election beingconducted in a manner which deviated from theBoard's usual standards.As noted above, the Regional Director found thatPunshon's current position is temporary and that hewill return to his former status as a supervisor in theaccounting department. However, Punshon's swornstatement to the Board agent provides no basis fortheRegional Director's- finding as Punshon statestherein that, "to the best of my knowledge, I willcontinue in my present capacity indefinitely."The cases relied on by the Regional Director areinapplicable to the facts herein. Thus, inWorth FoodMarket Stores, supra,the Board found that supervi-sorsmay not act as observers for an employer. InPeabodyEngineering,supra,which involved theemployer's attorney, the Board held that he couldnot properly serve as an observer because he was aperson "closely identified with the employer." 3As Punshon is not a supervisor and does notoccupy a position which closely identifies him withthe Employer, we find that his serving as the observerfor the latter did not interfere with the conduct of theelection.We therefore find, contrary to the RegionalDirector, that the Petitioner's objection is withoutmerit.As neither the Petitioner nor the Intervenorhas secured a majority of the valid votes cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of valid voteshas not been cast for Communications Workers ofAmerica,AFL-CIO,or Mountain States Independ-ent Telephone Union,and that neither of the saidlabor organizations is the exclusive representative ofthe employees in the unit found appropriate withinthe meaning of Section 9(c) of the Act.3See alsoParkway Lincoln-MercurySales,Inc.,84 NLRB 475, andInternationalStamping Co., Inc.,97 NLRB921, wherein the Board foundthat a company vicepresidentand relativesof such an officialwere personsclosely identified with the employer.